UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1527


REDNER’S MARKETS, INC.,

                Plaintiff - Appellee,

          v.

JOPPATOWNE G.P. LIMITED PARTNERSHIP,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cv-01864-RDB)


Submitted:   March 26, 2015                 Decided:   April 2, 2015


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles M. Kerr, Kathleen M. McDonald, KERR MCDONALD, LLP,
Baltimore, Maryland, for Appellant.      John J. Miravich, FOX
ROTHSCHILD LLP, Exton, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joppatowne     G.P.   Limited   Partnership        (Joppatowne)     appeals

the district court’s order holding Joppatowne in contempt of the

district court’s prior order granting a permanent injunction in

favor of Redner’s Markets, Inc. (Redner’s), denying Joppatowne’s

motions     to   strike   and   to   dismiss      the   contempt    motion,     and

awarding attorney’s fees and costs to Redner’s as a sanction for

Joppatowne’s violation.         On appeal, Joppatowne contends that the

district court erred or abused its discretion in not dismissing

the contempt motion for lack of subject matter jurisdiction; in

finding that it violated the injunction order; not holding a

trial or evidentiary hearing; not dismissing the contempt motion

on pleading grounds; and in considering and not striking certain

evidentiary proffers submitted by Redner’s.               We affirm.

       “There can be no question that courts have inherent power

to enforce compliance with their lawful orders through civil

contempt.”       Shillitani     v.   United    States,     384 U.S. 364,   370

(1966).      “Moreover, the court that enters an injunctive order

retains jurisdiction to enforce its order.”                  Alderwoods Group,

Inc.   v.   Garcia,    682 F.3d 958,   970   (11th    Cir.    2012)   (citing

Chambers v. NASCO, Inc., 501 U.S. 32, 50 (1991)).

       “A court may impose sanctions for civil contempt ‘to coerce

obedience to a court order or to compensate the complainant for

losses sustained as a result of the contumacy.’”                         Cromer v.

                                        2
Kraft Foods N. Am., Inc., 390 F.3d 812, 821 (4th Cir. 2004)

(quoting In re Gen. Motors Corp., 61 F.3d 256, 258 (4th Cir.

1995)).         “Civil    contempt     is   an   appropriate          sanction     if    [the

court] can point to an order of [the court] which set[s] forth

in   specific     detail    an    unequivocal          command    which     a    party    has

violated.”        Gen. Motors. Corp., 61 F.3d at 258 (citations and

internal quotation marks omitted).                     The appropriate remedy for

civil contempt is within the court’s broad discretion, and we

have     recognized       that    attorney’s           fees     may    be       appropriate

compensation.        Cromer, 390 F.3d at 822; see Gen. Motors Corp.,
61 F.3d at 259.

       To establish civil contempt, a movant must show by clear

and convincing evidence:             (1) the existence of a valid decree of

which     the     alleged       contemnor        had     actual       or     constructive

knowledge; (2) the decree was in the movant’s favor; (3) the

alleged    contemnor       by    its   conduct     violated        the     terms    of    the

decree    and     had     knowledge     (at      least        constructive)        of    such

violation; and (4) the movant suffered harm as a result.                                  JTH

Tax, Inc. v. H&R Block E. Tax Servs., Inc., 359 F.3d 699, 705

(4th     Cir.     2004)    (citations       and        quotation       marks      omitted).

Willfulness is not an element of civil contempt.                            United States

v. Westbrooks, __ F.3d __, 2015 WL 1089006, *4 n.3 (4th Cir.

Mar. 13, 2015); Gen. Motors Corp., 61 F.3d at 258.                              Moreover, a

court is not necessarily required to hold an evidentiary hearing

                                            3
before granting a civil contempt motion.                  See In re Gen. Motors

Corp., 110 F.3d 1103, 1015 (4th Cir. 1997).

       We review a district court’s decision on a civil contempt

motion for abuse of discretion, the underlying legal questions

de novo, and any factual findings for clear error.                      In re Under

Seal, 749 F.3d 276, 285 (4th Cir. 2014) (citations omitted).

“When a district court’s decision is based on an interpretation

of its own order, our review is even more deferential because

district courts are in the best position to interpret their own

orders.”    JTH Tax, Inc., 359 F.3d at 705; see also In re Grand

Jury Subpoena (T-112), 597 F.3d 189, 195 (4th Cir. 2010).

       With these principles in mind, we have reviewed the record

and the parties’ briefs, and we conclude that the district court

did not err or abuse its discretion in granting the contempt

motion and denying Joppatowne’s motions to strike and dismiss.

       Accordingly,       we     affirm     the     district    court’s      order.

Redner’s has moved for attorney’s fees and costs on appeal, and

Joppatowne opposes the motion.              To the extent that the motion is

based on Fed. R. App. P. 38, we deny the motion.                     To the extent

that   Redner’s    seeks       additional     compensation     as   a   remedy   for

Joppatowne’s violation of the district court’s injunctive order,

we deny the motion without prejudice to any right Redner’s may

have   to   seek   such    compensation        in   the   district      court.   We

express no view on the propriety or merit of any such motion.

                                          4
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     5